UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5693 Name of Registrant: Putnam Europe Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts Name and address of agent of service: Beth S. Mazor, Vice President Putnam Europe Equity Fund One Post Office Square Boston, Massachusetts Copy to : John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts Registrant's telephone number including area code: 292-1000 Date of fiscal year end: 06/30 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1. Proxy Voting
